OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
On this appeal, the People urge us to reverse a finding of Nassau County Court, affirmed by the Appellate Division, that the police lacked probable cause to arrest defendant Jonathan Wharton. A probable cause determination, involving mixed questions of law and fact (People v Oden, 36 NY2d 382, 384), is beyond the review powers of this court in those instances when conflicting inferences may be drawn from the record (see, e.g., People v Morales, 42 NY2d 129, 134-135; People v Rizzo, 40 NY2d 425, 430; People v Oden, supra). Where, as here, reasonable minds may differ as to the inferences and thus as to whether the arrest was justified, we may not interfere with the affirmed findings of that court possessing authority to resolve the issues of fact.